          Case 1:20-cv-00298-CKK Document 35 Filed 05/28/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 SALEM MAULUD ABOULGAED, et al.,
        Plaintiffs,
         v.                                                  Civil Action No. 20-298 (CKK)

 KHALIFA ABULGASIM HIFTER, et al.,
         Defendants.


                                             ORDER
                                           (May 28, 2021)

       Now pending before the Court is Plaintiffs’ [28] Motion for a Court Determination That Certain

Defendants Have Been Served By Publication (“Plaintiffs’ Motion”). Therein, Plaintiffs specifically

request an order certifying that Defendants Khalifa Abulgasim Hifter, Adam Geroushi, and Mohamoud

Al-Werfalli have been adequately served by publication under Federal Rule of Civil Procedure 4(f)(3).

See Pls.’ Mot., ECF No. 28, ¶ 4. For the reasons set forth herein and upon consideration of the record

as a whole, the Court will DENY WITHOUT PREJUDICE Plaintiffs’ Motion.

                                                ****

       Federal Rule of Civil Procedure 4(f)(3) provides: “Unless otherwise provided by federal law,

service upon an individual from whom a waiver has not been obtained and filed . . . may be effected

in a place not within any judicial district of the United States . . . by . . . means not prohibited by

international agreement as may be directed by the court.” That includes, in certain circumstances,

service by publication. See Mwani v. bin Laden, 417 F.3d 1, 8 (D.C. Cir. 2005). On April 28, 2020,

this Court authorized Plaintiffs, under Rule 4(f)(3), to effectuate service of process upon Defendants

Hifter, Geroushi, and Al-Werfalli, by publishing notice of this action through two Libyan newspapers,

Al-Subih and February, as well as three Libyan television stations, Al Ahrar, Panorama, and Al

Tansuh. See Order, ECF No. 6, at 1–3; Pls.’ Suppl. Br., ECF No. 5, ¶ 6.




                                                  1
          Case 1:20-cv-00298-CKK Document 35 Filed 05/28/21 Page 2 of 5




        On December 16, 2020, Plaintiffs’ counsel submitted an affidavit “to confirm the publication

of the summonses and complaint using various Libyan media outlets and [to] summarize the process

through which they were published.” McMahon Aff., ECF No. 26, ¶ 2. Therein, Plaintiffs’ counsel

states that Plaintiffs were unable to publish notice of this action in either of the originally proposed

Libyan newspapers, Al-Subih and February, because of obstacles posed by the ongoing military

conflict in Libya. See id. ¶ 4. Plaintiffs were also unable to publish notice of this action in Panorama,

one of the three television stations originally proposed as a medium for effective service by publication.

See id. ¶ 5. Plaintiffs were able, however, to publish the summons and complaint for this action six

times through the Libyan television station Al Ahrar, and once through the Libyan television station

Al Tansuh. See id. Specifically, Al Ahrar published notice of this action: (1) on May 9, 2020 by

Twitter, (2) on May 9, 2020 through the channel’s website, (3) on May 10, 2020 through the channel’s

website, (4) on June 18, 2020 through a public television announcement, (5) on June 18, 2020 via

Facebook, and (6) on July 24, 2020 via Facebook. See Summ. Of Media Publications, ECF No. 26-1,

at 1. Al Tansuh published notice of this action once through a public television announcement on June

15, 2020. See id. at 6.

        Furthermore, Plaintiffs’ affidavit in support of service states that “five additional media

outlets” published the summons and complaint for this action “because they found the information

newsworthy.” McMahon Aff., ECF No. 26, ¶ 6. Plaintiffs did not coordinate publication with these

outlets, nor did Plaintiffs previously identify these outlets with the Court. See id. These five media

outlets are: Ean Libya, LRC TV, Burkan LY, Almanara Media, and Al-Bayda Media Center. See id.

Ean Libya published notice of this action once, on May 10, 2020 through its website. See Summ. Of

Media Publications, ECF No. 26-1, at 1. LRC TV published notice of this action once, on June 18,

2020 via Facebook. Id. Burkan LY published notice of this action once on June 19, 2020 via Facebook.

Id. Almanara Media published notice of this action four times via Facebook: on June 21, 2020, July

29, 2020, and twice on July 30, 2020. Id. Finally, Al-Bayda Media Center published notice of this


                                                    2
          Case 1:20-cv-00298-CKK Document 35 Filed 05/28/21 Page 3 of 5




action once on July 30, 2020 via Facebook. Id. Based upon the foregoing, Plaintiff’s Motion now

asserts that “Defendants Khalifa Abulgasim Hifter, Adam Geroushi, and Mohamoud Al-Werfalli have

been served by publication.” Pls.’ Mot., ECF No. 28, ¶ 4.

        The Court is not yet persuaded that Plaintiffs’ publication efforts have provided adequate notice

to Defendants Hifter, Geroushi, and Al-Werfalli. Effective notice must be “reasonably calculated,

under all the circumstances, to apprise interested parties of the pendency of the action and afford them

an opportunity to present their objections.” Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306,

314 (1950). Service by publication, at issue here, may provide effective notice “where it is not

reasonably possible or practicable to give more adequate warning.” Id. Given the present record,

however, the Court has identified multiple ambiguities that prevent it from concluding that Plaintiffs’

service by publication provided Defendants with reasonably calculated notice of this action.

        First, the Court finds inconsistencies with Plaintiffs’ originally proposed method of service by

publication. Plaintiffs’ proposed method of service, which the Court authorized on April 28, 2020,

was to involve publication through two Libyan newspapers and three Libyan television stations. See

Order, ECF No. 6, at 1–3; Pls.’ Suppl. Br., ECF No. 5, ¶ 6. Plaintiffs previously explained that the

“selected newspapers and television stations are the most prominent news sources available across all

of Libya,” and that these “newspapers and television channels are read and watched by the general

population, including [D]efendants and their supporters.” Pls.’ Suppl. Br., ECF No. 5, ¶ 6. The record

now, however, indicates that Plaintiffs were unable to publish any notice of this action in either of their

proposed newspapers, Al Subih and February, as well as one of their proposed television stations,

Panorama. See McMahon Aff., ECF No. 26, ¶¶ 4–5. Moreover, of Plaintiffs’ successful publications

through the remaining two Libyan television stations, only two of those publications—the June 15,

2020 Al Tunsah publication and the June 18, 2020 Al Ahrar publication—included public

announcements airing on television. See Summ. Of Media Publications, ECF No. 26-1, at 1. Finally,

the efficacy of these publications through Al Tunsah and Al Ahrar is undermined by material in the


                                                    3
          Case 1:20-cv-00298-CKK Document 35 Filed 05/28/21 Page 4 of 5




record indicating (1) that both stations have been banned in eastern Libya, the portion of Libya

Plaintiffs contend falls under the control of Defendant Hifter, and (2) that Al Tunsah has been

designated as a terrorist entity by Saudi Arabia, Bahrain, the United Arab Emirates, and Egypt. See

Mem. in Supp. of Mot. to Quash Service, ECF No. 11-1, at 10–11. Collectively, this material raises

questions about the efficacy of Plaintiffs’ originally proposed method of service by publication.

        Second, the remaining publications of notice referenced by Plaintiffs each occurred through

Twitter, Facebook, or through an online news website. See Summ. Of Media Publications, ECF No.

26-1, at 1–23. As an initial matter, the Court’s April 28, 2020 Order under Rule 4(f)(3) did not

expressly authorize service via online websites or social media platforms. See Order, ECF No. 6.

Moreover, while publishing service on such internet mediums may provide effective notice in certain

circumstances, the efficacy of this service turns on a fact-bound inquiry into the prominence of the

platforms used and the defendant’s activity-level on those sites. See, e.g., Strange On Behalf of Strange

v. Islamic Republic of Iran, Int. Section, 964 F.3d 1190, 1194 (D.C. Cir. 2020) (discussing attempts to

serve Hamid Karzai by Twitter). The present record, however, contains little to no information

addressing the Defendants’ respective online presence or the viability of the selected internet mediums

as a vessel for effective notice. Without this material, the Court cannot conclude that service through

social media or a news website is a “reasonably calculated” method by which to provide Defendants

with notice of this action.

        Third, and finally, the Court observes an ambiguity in the record regarding Plaintiffs’ specific

efforts to serve Defendant Khalifa Hifter. In their complaint, Plaintiffs allege that Mr. Hifter “is a U.S.

citizen residing in the state of Virginia,” and that Mr. Hifter “owns Unit [213], at 5505 Seminary Road,

Falls Church, Va. 22041.” Compl., ECF No. 1, ¶ 18. Given that Mr. Hifter allegedly resides at a

known address in Virginia, Plaintiffs must sufficiently explain why “it is not reasonably possible or

practicable to give [him] more adequate warning” of this action than by publication in various Libyan

media outlets. Mullane, 339 U.S. at 314; cf. Mwani, 417 F.3d at 8 (service by publication authorized


                                                    4
          Case 1:20-cv-00298-CKK Document 35 Filed 05/28/21 Page 5 of 5




for Osama bin Laden where his “address [wa]s not known, nor [wa]s it easily ascertainable”). Plaintiffs

have not yet done so on the present record.

       For the reasons set forth above, the Court DENIES WITHOUT PREJUDICE Plaintiffs’[28]

Motion for a Court Determination That Certain Defendants Have Been Served By Publication. It is

hereby ORDERED that Plaintiffs may refile their motion, addressing the concerns raised in this Order,

by or before JULY 2, 2021. It is FURTHER ORDERED that, if Plaintiffs seek to serve Defendants

under Rule 4(f)(3) by some method of service not expressly authorized by this Court’s [6] April 28,

2020 Order, Plaintiffs must first request authorization to do so from the Court, again by or before

JULY 2, 2021. Finally, Plaintiffs shall also effectuate service of process against Defendant the United

Arab Emirates, and file proof of such service, by or before JULY 2, 2021, in accordance with the

procedures set forth in the Foreign Sovereign Immunities Act. See 28 U.S.C. § 1608(a).

       SO ORDERED.

Date: May 28, 2021                                     _______/s/_______________________
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge




                                                  5
